Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 12/01/2020.
Claims 1-5, 7-13, and 15-22 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 8-9, 11, 16-17, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2014/0132571 A1) in view of Lovas et al. (US 2008/0243463 A1) and further in view of Vogel et al. (US 2013/0024760 A1).

Regarding claim 1, Zeng et al. discloses
A computing system comprising:
a processor configured to
receive a request to execute a test recreation for a software application ([0059] discloses a user activating record/replay tool which executes one or more functions of the target web application to generate test results),
extract, via a test software, a plurality of application events of the software application and timestamps of the plurality of application events which are recorded within a persistency of the software application during a reference execution ([0052] discloses an http get request initiated from the test computer for retrieving recorded gesture events within a data file [0051] which includes timestamp data [0056] during a recorded/replay session of the web application. Zeng et al. in regards to persistency of the software application but it’s implied in order for the server 101 and testing computer 160 to retrieve the event data. Nonetheless, the examiner has cited Vogel et al. to explicitly teach the persistency of the application below), 
connect the test software to the software application via commands of an application library and control the software application to internally execute a test recreation of instances of the plurality of application events in the chronological sequence within the internal table of the test software based on the classifications of the plurality of application events via the commands of the application library ([0057] discloses during replay, one or more native gesture events are attached to at least one target web element in the test web page of a target web application which invokes a native event listener in accordance with the recorded time sequence of the recorded gesture events. Where the classifications would be based on the events for the target web application in which a tester may select and launch a test 
Zeng et al. is silent in 
arrange the plurality of applications events extracted from the application persistency in a chronological sequence within an internal table of the test software based on the timestamps of the plurality of application events,
classify the plurality of application events as different types of events, and
storing and retrieving data from application persistency
Lovas et al. teaches
arrange the plurality of applications events extracted from the application persistency in a chronological sequence within an internal table of the test software based on the timestamps of the plurality of application events ([0032] teaches an event store examining timestamp data of the events captured and storing the events in a chronological sequence of events)
classify the plurality of application events as different types of events ([0032] teaches an event store classifying and storing captured data having the same event type), and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeng et al. to incorporate the teachings of Lovas et al. to “arrange the plurality of applications events extracted from the application persistency in a chronological sequence within an internal table of the test software based on the timestamps of the plurality of application events, classify the plurality of application events as different types of events” in order to efficiently allow 
Vogel et al. teaches
storing and retrieving data from application persistency ([0036] teaches storing and retrieving data from the application persistence modules through an api)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeng et al. in view of Lovas et al. to incorporate the teachings of Vogel et al. to “storing and retrieving data from application persistency” in order to efficiently maintain data stored locally and provide a less-error prone program by preventing accidental over write of critical data.

Regarding claim 3, Zeng et al. further discloses
The computing system of claim 1, wherein the plurality of application events comprise one or more of internal process input events (Zeng et al. [0029] discloses input gesture events that record/replay tool records), internal process output events, and internal process execution events, detected and recorded internally by the application within the application persistency during the reference test.

Regarding claim 8, Zeng et al. further discloses
The computing system of claim 1, 
wherein the processor is configured to receive, via the request, a unique test case identifier previously assigned to the reference test, and extract the plurality of application events from the application persistency which are each assigned the unique test case identifier ([0055-0056] a tester selecting and launching the test case by specifying a predefined identifier which then retrieves the test web page and the data file containing the event data associated with it).

Regarding claim 9, it’s directed to a method having similar limitations cited in claim 1. Thus claim 9 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 11, it’s directed to a method having similar limitations cited in claim 3. Thus claim 11 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Regarding claim 16, it’s directed to a method having similar limitations cited in claim 8. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 8 above.

Regarding claim 17, it’s directed to a non-transitory computer readable storage medium having similar limitations cited in claim 1. Thus claim 17 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 19, it’s directed to a non-transitory computer readable storage medium having similar limitations cited in claim 3. Thus claim 19 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Regarding claim 22, The computing system of claim 1, 

wherein the application library of the test software communicates with an application programming interface (API) of the software application to extract the plurality of application events from the application persistency ([0036] teaches storing and retrieving data from the application persistence modules through an api).

Claims 2, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2014/0132571 A1) in view of Lovas et al. (US 2008/0243463 A1) and further in view of Vogel et al. (US 2013/0024760 A1) and further in view of Chikkadevaiah et al. (US 2010/0180260 A1).

Regarding claim 2, Zeng et al. in view of Lovas et al. and further in view of Vogel et al. combination teach
The computing system of claim 1, 
	the combination lacks explicitly
wherein the processor is configured to execute the test recreation of the plurality of application events without using a script 
Chikkadevaiah et al. teaches
wherein the processor is configured to execute the test recreation of the plurality of application events without (Chikkadevaiah et al. [claim 54]: “The method of claim 28, wherein the automated quality assurance software testing is performed through a script less approach.” Where Chikkadevaiah et al. teaches the concept of performing software testing through a script less approach in combination with the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Chikkadevaiah et al. to “wherein the processor is configured to execute the recreation of the persisted plurality of application events without using a script to perform the automated test of the application” in order to efficiently test software without constantly needing to update scripts each time the software is updated which further saves developers’ time from having to modify the scripts each time and focus on test results.

Regarding claim 10, it’s directed to a method having similar limitations cited in claim 2. Thus claim 10 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 18, it’s directed to a non-transitory computer readable storage medium having similar limitations cited in claim 2. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Claims 4-5, 12-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2014/0132571 A1) in view of Lovas et al. (US 2008/0243463 A1) and further in view of Vogel et al. (US 2013/0024760 A1) and further in view of BHOJ et al. (US 2019/0289058 A1).

Regarding claim 4, the combination teaches
The computing system of claim 1, 
	the combination lacks explicitly
wherein the processor is configured to read the timestamps and data for re-instantiating the plurality of application events from the application persistency and store the timestamps and the data within a data container of a test framework that is decoupled from the application persistency
BHOJ et al. teaches
wherein the processor is configured to read the timestamps and data for re-instantiating the plurality of application events from the application persistency and store the timestamps and the data within a data container of a test framework that is decoupled from the application persistency (BHOJ et al. [0131]: “The active sessions 173 are a subset of the sessions 162, so the active sessions 173 are stored in both the persistent data repository 161 and the in-memory database 172. The persistent database 178 may also store copies of the active sessions 173 and/or other subsets of the sessions 162.” And [0198]: “The policy maps decision-point events of a same decision-point event type to different actions based on time-series data in sessions associated with consumers that interact with the software application. The time-series data in the session container may include timestamps and event descriptions for events that occurred on a plurality of devices through which a consumer specified by the consumer identifier has previously accessed the software application.” Where BHOJ et al. teaches that the active session data that was stored in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of BHOJ et al. to “wherein the processor is configured to read the timestamps and data for re-instantiating the plurality of application events from the application persistency and store the timestamps and the data within a data container of a test framework” in order to efficiently have test session data stored within the test framework to allow comprehensive testing with numerous different tests overtime.

Regarding claim 5, The combination of Zeng et al. in view of Lovas et al. and further in view of Vogel et al. and further in view of Bhoj et al. teach
The computing system of claim 4, wherein the processor is configured to read the timestamps and the data for re-instantiating the plurality of application events from the application persistency after the reference execution of the application is completed (Zeng et al. discloses the events of the web application and Lovas et al. teaches reading the captured data to read the timestamps [0032] and Vogel et al. [0036] teaches storing and retrieving data from the application persistence modules through an api.)

Regarding claim 12, it’s directed to a method having similar limitations cited in claim 4. Thus claim 12 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Regarding claim 13, it’s directed to a method having similar limitations cited in claim 5. Thus claim 13 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Regarding claim 20, it’s directed to a non-transitory computer readable storage medium having similar limitations cited in claim 4. Thus claim 20 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2014/0132571 A1) in view of Lovas et al. (US 2008/0243463 A1) and further in view of Vogel et al. (US 2013/0024760 A1) and further in view of Gauf et al. (US 8,826,084 B1).

Regarding claim 7, the combination teaches
The computing system of claim 1, 
	the combination lacks explicitly
wherein the processor is further configured to identify pass/fail statuses of the plurality of application events, respectively, during the automated test, and output the identified pass/fail statuses via a user interface
	Gauf et al. teaches
wherein the processor is further configured to identify pass/fail statuses of the plurality of application events, respectively, during the automated test, and output the identified pass/fail statuses via a user interface (Gauf et al. Fig. 4 – reporting framework 418. Where Gauf et al. illustrates whether each of test steps within test case has passed or failed in Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Gaulf et al. to “wherein the processor is further configured to identify pass/fail statuses of the plurality of application events, respectively, during the automated test, and output the identified pass/fail statuses via a user interface” in order to efficiently display test results of each of the events/action within a test case and further allow developers to focus on areas that have failed.

Regarding claim 15, it’s directed to a method having similar limitations cited in claim 7. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 7 above.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2014/0132571 A1) in view of Lovas et al. (US 2008/0243463 A1) and further in view of Vogel et al. (US 2013/0024760 A1) and further in view of Pant et al. (US 2018/0300375 A1).

Regarding claim 21, the combination teaches
The computing system of claim 1, 
the combination lacks explicitly
wherein the plurality of application events comprise identifiers of a plurality of processing events performed internally by the software application which are recorded in the application persistency
Pant et al. teaches
wherein the plurality of application events comprise identifiers of a plurality of processing events performed internally by the software application which are recorded in the application persistency (Pant et al. [0043]: “Additionally or alternatively, data mining module 310 may identify one or more properties of an event. For example, when an event includes initiation of a first process, identifying properties of the event may include identifying at least one of a name or identifier of the first process, a file name associated with the first process, a timestamp of when the first process was initiated, a name or identifier of a machine that initiated the first process, a name or identifier of a second process that initiated the first process, a condition that instigated initiation of the first process, or any combination thereof.” Where Pant et al. teaches the concept of having plurality of events which include identifiers for processing events).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Pant to “wherein the plurality of application events comprise identifiers of a plurality of processing events performed internally by the application which are recorded in the application persistency” in order to efficiently group events based on an identifier and then perform an operation to further allow more accurate results when performing .

Response to Arguments
Applicant’s arguments with respect to claim 1-5, 7-13, and 15-22 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193